         Case 3:20-cv-00231-SDD-RLB             Document 15-1        04/17/20 Page 1 of 30



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

DANIEL GUMNS, MICHAEL VIDEAU,
TREVON WILEY, IAN CAZENAVE,
REGINALD              GEORGE,        LIONEL
TOLBERT, OTTO BARRERA, KENTRELL
PARKER, MICHAEL ROBINSON, JULIUS
ALLEN, ERNEST ROGERS, ALFOANSO
GARNER,             BRADLEY         WINTERS,
KENDRICK            WILSON,     and    JAMES
HUGHES, on behalf of themselves and all
similarly situated individuals,

Plaintiffs,
                                                        CIVIL ACTION NO.
v.
                                                        CLASS ACTION
JOHN BEL EDWARDS, in his official capacity
as Governor of the State of Louisiana;
LOUISIANA DEPARTMENT OF PUBLIC
SAFETY & CORRECTIONS; JAMES
LEBLANC, in his official capacity as Secretary
of the Department of Safety and Corrections;
JOHN MORRISON, in his official capacity as
Medical Director of the Department of Safety
and         Corrections;        LOUISIANA
DEPARTMENT           OF    HEALTH;        and
STEPHEN R. RUSSO, in his official capacity
as Interim Secretary of the Louisiana
Department of Health,

Defendants.



      MEMORANDUM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR
       TEMPORARY RESTRAINING ORDER ENJOINING DEFENDANTS FROM
     TRANSFERRING COVID-19 CARRIERS TO LOUISIANA STATE PENITENTIARY

          The COVID-19 pandemic represents an unprecedented threat to the lives of Louisianans,

particularly those in the State’s poorly equipped prison system. At least 884 people have already

perished in the State1—amongst the highest mortality rates in the world—and that number will grow


1   Coronavirus, La. Dep’t of Health, http://ldh.la.gov/Coronavirus/ (last visited Apr. 13, 2020).
       Case 3:20-cv-00231-SDD-RLB            Document 15-1        04/17/20 Page 2 of 30



exponentially larger with each passing day. There is no cure for this highly contagious and deadly

virus. Instead, social distancing and ready access to adequate medical care are the only reliable

methods of protection from the virus’s lethal consequences. While the majority of Louisianans

shelter in place and enjoy the benefit of self-determination over their medical care, people in the

State’s prisons remain sitting ducks in an increasingly perilous pond created by Defendants’

dangerous COVID-19 response.

        In direct contravention of public health recommendations and plain common sense,

Defendants are implementing a dangerous plan to transfer COVID-19 patients from every part of

the State to the remote and notoriously inhumane Camp J at the Louisiana State Penitentiary

(“LSP”). By crowding large numbers of COVID-19 patients into a facility far removed from

hospitals and constitutionally adequate medical care but yet in dangerously close proximity to LSP’s

medically vulnerable population, this deadly course of action promises to result in the preventable

deaths of dozens—if not hundreds or thousands—of people, including Plaintiffs, putative class

members, LSP staff, and people in the community. Further, the very act of transporting confirmed

cases of COVID-19 throughout the state creates innumerable unnecessary opportunities for spread.

       As set forth below, the evidence indisputably satisfies the four-factor test for a temporary

restraining order (TRO) enjoining Defendants’ “Camp J Plan.” Defendants’ deliberate decision to

isolate COVID-19 patients far from crucially needed adequate medical care and in close proximity to

medically vulnerable patients at LSP subjects Plaintiffs and the putative class to a substantial and

unconstitutional risk of serious harm. That substantial risk is exponentially compounded by pre-

existing unconstitutional defects in LSP’s medical system as well as by serious and systemic

deficiencies in Defendants’ overall COVID-19 plan. As a result, there can be no serious dispute that

Plaintiffs will suffer irreparable harm—and possibly preventable death—absent an immediate

injunction. The public interest weighs heavily against a plan that would not only deprive COVID-19


                                                 2
       Case 3:20-cv-00231-SDD-RLB               Document 15-1        04/17/20 Page 3 of 30



patients with access to necessary medical care but also result in the spread of COVID-19 amongst

LSP patients and staff as well as the community at large. And even assuming Defendants’ suffered

some de minimis harm from an injunction, such hypothetical harm pales in comparison to the risks to

the health and safety of Plaintiffs. Accordingly, Plaintiffs respectfully request that the Court

immediately restrain Defendants from transferring patients with COVID-19 to Camp J, and then

issue a preliminary injunction enjoining the transfer plan once the parties have fully briefed the issue.


                                    FACTUAL BACKGROUND

    I. COVID-19 Is a Serious and Deadly Disease That Has Caused a Global Pandemic.
        COVID-19 is a novel virus for which there is no established curative medical treatment and

no vaccine.2 It can cause pneumonia, acute respiratory distress syndrome, respiratory failure, heart

failure, sepsis, and other potentially fatal conditions.3 Lab testing and imaging is required to

appropriately evaluate and provide treatment to patients. One-fifth of all cases cause serious illness,

including respiratory damage that requires hospitalization and mechanical ventilation, and can

permanently harm those who survive.4 Treatment for severe cases of COVID-19 includes

respiratory isolation, oxygen, and mechanical ventilation.5 Symptoms can range from fever, cough,

chest pain, and headache to loss of smell, abdominal pain, rash, diarrhea, aches, and vomiting.6

Severe COVID-19 patients can suffer acute respiratory distress syndrome (“ARDS”), requiring


2 Ex. 1, Puisis Decl. at ¶ 2.
3 Fei Zhou et al., Clinical Course and Risk Factors for Mortality of Adult Inpatients with COVID-19 in
Wuhan, China: A Retrospective Cohort Study, 395 LANCET 1054 (Mar. 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext.
4 “While about 80% of cases manifest as a mild illness (i.e. non-pneumonia or mild pneumonia),

approximately 20% progress to a more severe illness, with 6% requiring specialist medical care,
including mechanical ventilation.” World Health Organization, Preparedness, Prevention And Control Of
COVID-19 In Prisons And Other Places Of Detention: Interim Guidance, 10 (Mar. 15, 2020),
http://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-and-
control-of-COVID-19-in-prisons.pdf?ua=1.
5 Ex. 1, Puisis Decl. at ¶ 13.
6 Ex. 2, Vassallo Decl. at ¶ 7.


                                                   3
       Case 3:20-cv-00231-SDD-RLB               Document 15-1            04/17/20 Page 4 of 30



admission to an intensive care unit and invasive ventilation.7 The mortality rate for ARDS is 40%.8

The severity and sensation of ARDS for COVID-19 patients is similar to drowning.9

        COVID-19 is highly transmissible. Recent estimates by the CDC suggest that, on average in

community settings, each infected person transmits the virus to an additional 5.7 additional people.10

Only the influenza pandemic of 1918 is known to have higher infectivity.11 COVID-19 is

transmitted by droplets of infected aerosol when people with the infection cough, which can survive

in the air for up to three hours—and on surfaces such as plastic and stainless steel for up to 2-3

days.12 COVID-19 can also be transmitted into the air by aerosolized feces when a toilet is

flushed.13

        Many studies have shown the increased risk for serious complications in patients infected

with COVID-19 who also suffer from comorbidities, including common health problems that afflict

Plaintiffs like hypertension, diabetes, COPD, and cancer.14 Although advanced age and underlying

illnesses or chronic medical conditions increase the risk of serious effects of COVID, younger

patients ages 20-54 years old can also have serious complications, including hospital admission,

admission to an intensive care unit, invasive ventilation, or death.15




7 Id. at ¶ 19.
8  Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19 — Even in His
Young Patients, PROPUBLICA, (Mar. 21, 2020, 5 AM), https://www.propublica.org/article/a-medical-
worker-describes--terrifying-lung-failure-from-covid19-even-in-his-young-patients.
9 Id.; see also Ex. 2, Vassallo Decl. at ¶ 20.
10 Id. at ¶ 3.
11 Id.
12 Ex. 1, Puisis Decl. at ¶ 6, Ex. 2, Vassallo Decl. at ¶ 10.
13 Alexandra Sternlicht, Why You Should Flush with the Lid Down: Experts Warn of Fecal-Oral Transmission

of              COVID-19,              FORBES,            (Apr.        2,          4:59           PM),
https://www.forbes.com/sites/alexandrasternlicht/2020/04/02/why-you-should-flush-with-the-
lid-down-virologist-warns-of-fecal-oral-transmission-of-covid-19/
14 Ex. 2, Vassallo Decl. at ¶ 19.
15 Id. at ¶ 9.


                                                    4
       Case 3:20-cv-00231-SDD-RLB               Document 15-1        04/17/20 Page 5 of 30



        People in carceral settings are among the most vulnerable populations for COVID-19

infection.16 It is typically not possible to isolate incarcerated people from the outside world

(including from staff and vendors who may have been exposed to COVID-19), nor is it possible to

meaningfully isolate them from one another. The transmission of COVID-19 in prisons can be

likened to the transmission of TB, where social distancing practices are impossible with incarcerated

people living in close quarters and lack of available means to ensure preventative hygiene practices.17

As a result, jails and prisons are known to be a breeding ground for infectious respiratory illness.18

The most vivid current example is the Cook County Jail, which currently has the highest outbreak

numbers in the country.19

        To reduce the risk of contracting COVID-19, the CDC advises all people—and particularly

those at higher risk of severe illness—to “[w]ash your hands often with soap and water,” “[i]f soap

and water are not readily available, use a hand sanitizer that contains at least 60% alcohol,” “[a]void

close contact with people who are sick,” “[p]ut distance between yourself and other people,” and to

“[c]over your mouth and nose with a cloth face cover when around others.” None of these

recommended preventive measures is available to people who are incarcerated in Louisiana.20

        Moreover, health profiles of incarcerated people show that they are significantly sicker and

more vulnerable to COVID-19 than the population at large.21 Many have multiple comorbidities and

are at a higher risk of complications, including ARDS.22 LSP has a particularly vulnerable population


16 Id. at ¶ 10.
17 Id.
18 Ex. 1, Puisis Decl. at ¶ 8.
19 Timothy Williams & Danielle Ivory, Chicago’s Jail is Top U.S. Hot Spot as Virus Spreads Behind Bars,

NY TIMES, (April 8, 2020), https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-
jail-chicago.html
20 Ex. 2, Vassallo Decl. at ¶ 10.
21 Peter Wagner & Emily Widra, No need to wait for pandemics: The public health case for criminal justice

reform,         PRISON            POLICY      INITIATIVE,            (March          6,          2020),
https://www.prisonpolicy.org/blog/2020/03/06/pandemic/
22 Ex. 2, Vassallo Decl. at ¶ 19.


                                                   5
       Case 3:20-cv-00231-SDD-RLB                Document 15-1     04/17/20 Page 6 of 30



with over 50% of people over 50 years of age, many of whom have high risk medical conditions.23

The number of positive COVID-19 cases throughout Louisiana is climbing rapidly and the death

rate per capita is the third highest in the country.24

     II. The DOC Plans to Manage COVID-19 by Transferring Positive Cases to LSP’s Camp
            J.
        According to the DOC, patients housed in DOC facilities or local parish prisons and jails

who test positive for COVID-19 may be transported to LSP’s Camp J for medical isolation. As of

April 11, 2020, at least 40 people had been transferred to Camp J.25 The DOC’s transfer plan has

expanded swiftly and must be stopped before preventable harm—and even death—cannot be

undone.

        Kendrick Wilson is in pre-trial detention and was being held at East Baton Rouge Parish

Prison (“EBRPP”) until April 11, 2020, when the DOC transferred him to Camp J after he was told

that he had tested positive for COVID-19.26 The two guards who woke Mr. Wilson to be

transported told him that he would be transferred one way or another, whether willingly or

unwillingly.27 He stated multiple times that he did not want to be taken to Camp J.28 Mr. Wilson is

currently being held at Camp J in an open dorm with approximately 39 other people, none of whom

are isolated from one another.29 Mr. Wilson would like to be near a hospital.30

        Plaintiff Ernest Rogers is in pretrial detention and was being held at EBRPP.31 He was tested

for COVID-19 at around 2 a.m. on April 9 and is suffering from a cough, sore throat, a fever, and



23 Id. at ¶ 11.
24 Id. at ¶ 5.
25 Ex. 3, Wilson Decl. at ¶ 11.
26 Id. at ¶¶ 4, 7, 10.
27 Id. at ¶ 8.
28 Id.
29 Id. at ¶ 11.
30 Id. at ¶¶ 17, 18.
31 Ex. 4, Rogers Decl. at ¶ 4.


                                                     6
       Case 3:20-cv-00231-SDD-RLB             Document 15-1        04/17/20 Page 7 of 30



shortness of breath.32 Mr. Rogers is 65 years old and has hepatitis C, liver disease, and high blood

pressure.33 The guards have told Mr. Rogers that he will be transferred to Camp J—voluntarily or

non-voluntarily—if his test results are positive.34 Mr. Rogers was previously housed at Camp J while

incarcerated at LSP in the 1980s, and he does not want to go back.35 Mr. Rogers would like to be

held somewhere near a hospital.36

       Plaintiff Julius Allen is in pretrial detention and was held at EBRPP.37 Like Mr. Rogers, he

was tested for COVID-19 around 2 a.m. on April 9 and is suffering from a fever, severe body aches,

difficulty breathing, weakness, disorientation, and diarrhea.38 He has had these symptoms for at least

5-7 days.39 Mr. Allen has several pre-existing medical conditions—diabetes, hypertension, high

cholesterol, and a history of bronchitis40—some of which make him more vulnerable to severe

symptoms of COVID-19.41 On April 9, Mr. Allen was taken from EBRPP to Our Lady of the Lake

hospital in Baton Rouge.42 Medical staff at the hospital told Mr. Allen that there was a “10/10”

chance that he was COVID-positive.43 Mr. Allen was sharing a cell with Kendrick Wilson when the

guards came to transport Mr. Wilson.44 Mr. Allen watched the guards force Mr. Wilson out of the




32 Id. at ¶¶ 5-6.
33 Id. at ¶ 7.
34 Id. at ¶ 10.
35 Id.
36 Id. at ¶¶ 11-13.
37 Ex. 5, Allen Decl. at ¶ 4.
38 Id. at ¶¶ 5-6.
39 Id. at ¶ 6.
40 Id. at ¶ 7.
41 Ex. 2, Vassallo Decl. at ¶ 11 (“hypertension and diabetes [are] conditions that render patients

vulnerable to severe COVID symptoms”).
42 Ex. 5, Allen Decl. at ¶ 8.
43 Id.
44 Id. at ¶ 10.


                                                  7
       Case 3:20-cv-00231-SDD-RLB              Document 15-1        04/17/20 Page 8 of 30



cell and handcuff him when Mr. Wilson said that he did not want to be transferred.45 Mr. Allen

would like to be kept near a hospital.46

     III. LSP Is Not Equipped to Treat COVID-19 Patients, and It Is Located Over One
             Hour’s Drive from a Hospital Capable of Providing Adequate Treatment for Life-
             Threatening Symptoms
        LSP is not equipped to treat COVID-19 symptoms, especially if the symptoms become

severe—which can occur rapidly and unexpectedly. The care required to appropriately evaluate and

provide treatment to patients with COVID-19 includes lab testing, imaging, and treatment

individualized to the presentation of the patient.47 Treatment may require oxygen therapy by nasal

cannula, high flow oxygen masks, and intubation and ventilator assistance.48 Some patients develop

blood clots on the lungs and require anticoagulation.49 Some patients require intravenous fluid

therapy.50 Some patients require vasopressor treatment for low blood pressure, support for kidney

failure, and/or early antibiotics.51 Treatment requires staff that have experience using this equipment

and accurately assessing what is needed.52 The intensity of care and protracted length of care for

COVID-19 cannot be provided at LSP or any of the hospitals within an hour of LSP.53

        Even if the DOC does not plan to attempt to treat severe COVID-19 symptoms at LSP,

there is no way to define or predict who will develop severe symptoms in the course of the illness

and require treatment and hospitalization.54 Nor does Camp J have sufficient staffing and equipment

to monitor the COVID-19 positive patients for clinical deterioration, including signs of hypoxia.55 It


45 Id.
46 Id. at ¶¶ 14-16.
47 Ex. 2, Vassallo Decl. at ¶ 7.
48 Id.
49 Id.
50 Id.
51 Id. at ¶ 16.
52 Id.
53 Id.
54 Id. at ¶¶ 7, 12.
55 Id.


                                                  8
       Case 3:20-cv-00231-SDD-RLB              Document 15-1        04/17/20 Page 9 of 30



is critical that patients be within easy transportable distance of hospitals that can provide the

adequate level of care.56 The likelihood of Plaintiff Julius Allen’s symptoms continuing to be severe

and ultimately requiring hospitalization is high; Mr. Allen’s pre-existing medical conditions, including

diabetes, hypertension, and high cholesterol, make him especially vulnerable to COVID-19

complications.57 The likelihood of Plaintiff Ernest Roger’s symptoms continuing to be severe and

ultimately requiring hospitalization is high; Mr. Rogers is 65 years old and has a pre-existing medical

conditions, which makes him especially vulnerable to COVID-19 complications.58 If Plaintiffs’

COVID-19 cases become severe, they will require hospitalization; LSP does not have the medical

equipment or personnel necessary to treat severe COVID-19 symptoms.59

       Although DOC has stated that if Plaintiffs’ COVID-19 cases become severe they will be

transported to a hospital, the nearest hospital capable of treating life-threatening COVID-19

symptoms is over one hour’s drive from LSP.60 Ambulance resources will be strained in the area; the

parish where LSP is located has only two ambulances, and ambulance personnel everywhere have

high rates of COVID-19 infection.61 The nearest hospital to LSP, West Feliciana Parish Hospital, is

not a reference hospital, meaning it is not equipped to accept patients who require a higher level of

care, and is not suitable for a patient requiring intubation.62 There are no ventilators at West

Feliciana Hospital.63 A patient requiring intubation would need to be sent to Baton Rouge or New

Orleans, a one-hour hour or three-hour drive from LSP, respectively.64


56 Id. at ¶ 7, 15.
57 Ex. 5, Allen Decl. at ¶ 7; Ex. 2, Vassallo Decl., ¶ 19.
58 Ex. 4, Rogers Decl. at ¶¶ 3, 7; Ex. 2, Vassallo Decl., ¶ 19.
59 Ex. 2, Vassallo Decl. at ¶¶ 7, 14, 16.
60Lewis v. Cain, 15-cv-318, Rec. Doc. 585 at 7 (“If an offender housed at Camp J begins to exhibit

severe symptoms, he will be transport [sic] to an outside hospital. Offenders transferred to Camp
J will not be sent to the ATU or the treatment center at LSP.”); Ex. 2, Vassallo Decl., ¶ 16.
61 Ex. 2, Vassallo Decl. at ¶ 17.
62 Ex. 1, Puisis Decl. at ¶ 14, 18.
63 Ex. 2, Vassallo Decl. at ¶ 12.
64 Ex. 1, Puisis Decl. at ¶¶ 14, 18.


                                                   9
       Case 3:20-cv-00231-SDD-RLB                Document 15-1         04/17/20 Page 10 of 30



        Equally alarming, symptoms can rapidly worsen, with people who appear to have mild cases

quickly developing severe symptoms that require medical intervention and life-saving measures

immediately upon arrival to the hospital.65 There are no lab tests that predict the course of a COVID

patient’s illness.66 Some patients have adequate oxygen saturation for days and then deteriorate.67

There are no signs or symptoms that can be used to predict clinical deterioration.68 Given the lack of

tell-tale signs or a timeline for subsequent deterioration, it is critical that patients who test positive or

likely positive (known as persons under investigation) for COVID-19 or have been exposed and

show symptoms, be within easy transportable distance of hospitals in the event that more critical

care is necessary.69 Yet, the Camp J plan does not account for these dangerous realities.

        Even if the DOC intends to provide limited medical care, rather than just provide isolation

at Camp J—or changes its plan and provides more robust care—the medical care at LSP has long

been unconstitutionally deficient. Physicians are not credentialed appropriately and do not provide

medical care in line with national standards.70 Plaintiffs will not receive the medical attention needed

to appropriately monitor their COVID-19 there and there are no plans for the DOC to staff Camp J

with sufficient medical staff in order to monitor all patients for signs of clinical deterioration.71

Kendrick Wilson observed two nurses per shift caring for him and approximately 39 other COVID-

19 positive patients in an open dorm.72




65 Ex. 2, Vassallo Decl. at ¶¶ 7, 12.
66 Id.
67 Id.
68 Id.
69 Id.
70 Id. at ¶ 13.
71 Id. at ¶ 7; Ex. 1, Puisis Decl. at ¶ 14.


                                                     10
       Case 3:20-cv-00231-SDD-RLB               Document 15-1         04/17/20 Page 11 of 30



     IV. LSP’s Camp J Is Notoriously Unfit for Housing even Healthy Individuals
        After more than 40 years as one of the most restrictive housing units within Louisiana’s

prison system, DOC closed Camp J in May 2018.73 At Camp J’s peak, it confined more than 400

individuals being disciplined in solitary cells for more than 23 hours a day.74 Defendant Secretary

James LeBlanc himself said of Camp J in 2018, “It’s just not a good place to be.”75 The building is

notorious for its lack of ventilation, heating, and cooling; people incarcerated in Camp J were forced

out of necessity to “strip naked and lie on the cement floors to keep cool during the long, humid

summer days; in the winter, the cells can be frigid.”76 Because Camp J’s buildings do not have

proper ventilation, those facilities are extremely inappropriate for housing patients with COVID-19,

an illness that causes severe respiratory symptoms. There are ceiling fans to help circulate air, but

large fans blowing air are likely to spread aerosolized agents around the facility, making it more likely

that staff at Camp J will breathe in contagions.77

     V. Defendants’ Camp J Plan Threatens the Lives of LSP’s Medically Vulnerable
           Population.
        It will be very difficult, if not impossible, for the DOC to prevent the spread of COVID-19

at LSP.78 For security purposes the prison has one entrance used by everyone. There is no indication

that LSP intends to use a separate entrance for Covid-19 patients. While somewhat isolated on the

LSP campus, Camp J is, and DOC has always treated it as, a part of the prison. Defendants’ plan for




72 Ex. 3, Wilson Decl. at ¶¶ 11, 14.
73 Grace Toohey, Angola Closes Its Notorious Camp J, “a Microcosm of a lot of Things that Are Wrong,” THE
ADVOCATE,                   (May             13,              2018,                 8:01               PM),
https://www.theadvocate.com/baton_rouge/news/crime_police/article_b39f1e82-4d84-11e8-
bbc2-1ff70a3227e7.html.
74 Id.
75 Id.
76 Brooke Shelby Biggs, Camp J, Red Hats and the Hole: Inside Angola’s three circles of solitary-confinement

hell, MOTHER JONES, (March 5, 2009), https://www.motherjones.com/politics/2009/03/camp-j-
red-hats-and-hole.
77 Ex. 1, Puisis Decl. at ¶ 10.


                                                     11
      Case 3:20-cv-00231-SDD-RLB              Document 15-1        04/17/20 Page 12 of 30



preventing staff from transmitting the virus is directly contrary to CDC guidelines. Defendants have

directed employees found to have a fever to be sent home, and then return to work as soon as 24

hours after they are fever-free without the use of fever medication.79 But the CDC recommends

returning to work no less than three days after resolution of the fever—and at least seven days after

symptoms first appeared (or after receiving multiple negative COVID-19 tests).80

        LSP poses a particularly high risk of transmission. The CDC recommendations described

above are not possible in LSP.81 The majority of the people incarcerated at LSP live in dormitories

of up to 86 people, where social distancing is functionally impossible, as the distance between beds

is approximately 3 feet.82 Large fans blow air through the units which is likely to spread contagious

agents embedded in aerosol like COVID-19.83 As a result, LSP is an environment that could not be

more contrary to current public health recommendations and the President’s Task Force

recommendations.84 Indeed, LSP has worse living conditions and higher commingling of people

than cruise ships and nursing homes, where COVID-19 is known to easily spread and cause

significant death.85




78 Ex. 2, Vassallo Decl. at ¶ 11 (“Medical and custody staff are also at risk if they come into contact
with infected transferred detainees and are likely to spread infection to the uninfected and vulnerable
Angola population, no matter what measures are purportedly taken to isolate Camp J.”).
79 Lewis v. Cain, 15-cv-318, Rec. Doc. No. 580-4 at 31.
80 Ex. 1, Puisis Decl. at ¶ 28 n.19; see also CDC, “What to Do If You Are Sick” (Mar. 25, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/steps-when-sick.html (under “How
to discontinue home isolation”); CDC, “Interim Guidance on Management of Coronavirus Disease
2019 (COVID-19) in Correctional and Detention Facilities” (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html (advising that symptomatic correctional staff should follow the guidance
in “What to Do If You Are Sick”).
81 Ex. 1, Puisis Decl. at ¶ 7.
82 Id. at ¶ 10.
83 Id.
84 Id.
85 Id. at ¶¶ 7, 10.


                                                  12
      Case 3:20-cv-00231-SDD-RLB             Document 15-1        04/17/20 Page 13 of 30



       Because LSP houses a very large elderly population with significant chronic illnesses, spread

of the virus among these vulnerable populations would result in high rates of death.86

       For example, Plaintiff Daniel Gumns is an LSP prisoner who lives in Falcon 1 dormitory at

Camp D with approximately 80 other people and cannot practice social distancing.87 There are only

four or five communal toilets and sinks for the whole dormitory and they are not cleaned every

day.88 He does not have a face mask, gloves, hand sanitizer, or bleach.89 Two people have been taken

out of his dormitory after developing COVID-19 symptoms, including coughing, fevers, and sore

throats, and Mr. Gumns has not seen them since.90 Mr. Gumns is an epileptic and suffers from

grand mal seizures.91 He has had three seizures since arriving at Angola on February 21, 2020.92 His

last seizure was approximately a week and a half ago.93 He also suffers from asthma, which is

triggered when he has seizures and sometimes leaves him unable to breathe without medical

support.94 Mr. Gumns’ asthma puts him at higher risk for severe illness if he contracts COVID-19.95

       Plaintiff Ian Cazenave is an LSP prisoner who lives at Ash 2 dormitory at LSP main prison

with approximately 86 other people and cannot practice social distancing.96 Ash 2 is a dormitory in

part for people who are handicapped or have medical needs.97 There are approximately seven toilets,

five sinks, and five or six showers for the whole dorm.98 Mr. Cazenave has two face coverings made


86 Id. at ¶ 12.
87 Ex. 6, Gumns Decl. at ¶ 6.
88 Id. at 8, 9.
89 Id. at ¶¶ 7, 13.
90 Id. at ¶ 12.
91 Id. at ¶ 14.
92 Id. at ¶¶ 16-17.
93 Id. at ¶ 16.
94 Id. at ¶ 14.
95People Who Are at Higher Risk for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html (last visited Apr. 13, 2020) (noting that
people who have asthma are at higher risk for severe illness).
96 Ex. 7, Cazenave Decl., ¶ 6.
97 Id. at ¶ 5.
98 Id. at ¶ 8.


                                                 13
       Case 3:20-cv-00231-SDD-RLB             Document 15-1        04/17/20 Page 14 of 30



out of t-shirt material but does not have gloves or hand sanitizer.99 The only soap available is the

homemade soap made at LSP.100 Ash 2 has been in lockdown for almost a month, but there are still

medical staff and correctional staff coming in and out of the dormitory.101 Not everyone is wearing

masks.102 Medical and correctional staff are also going back and forth between Camp J and other

places in Angola.103 One person has been taken out of the dormitory after developing COVID-19

symptoms and has not returned.104 Mr. Cazenave has sickle cell disease and a heart murmur.105 As a

result of the sickle cell disease, he has open wounds on his legs and feet that require daily dressing

changes.106 He would normally go to the hospital at LSP for his dressing changes, but now the

nurses are coming to the dorm.107 He asked the nurses if they were also going to Camp J but they

would not tell him.108 Mr. Cazenave is at higher risk for severe illness if he contracts COVID-19 as

respiratory viruses are known to cause severe complications – including higher rates of

hospitalization, acute chest syndrome, and need for mechanical ventilation – for people with sickle

cell disease.109




99 Id. at ¶¶ 7, 12.
100 Id. at ¶ 12.
101 Id. at ¶ 9.
102 Id.
103 Id. at ¶ 10.
104 Id.
105 Id. at ¶ 13.
106 Id.
107 Id.
108 Id.
109 Amy Sobota, COVID-19, Sickle Cell Disease, and a Critical Need, HEALTHCITY, (Mar. 25, 2020),

https://www.bmc.org/healthcity/population-health/covid-19-sickle-cell-disease-and-critical-need
(“When a respiratory illness causes poor oxygenation in areas of the lungs, it causes more sickling,
which impedes blood flow, which in turn causes low oxygen levels, which then leads to sickling…
and so on. This, combined with the original respiratory infection in a person with sickle cell disease,
is called acute chest syndrome, and is one of the leading causes of death in people with SCD.”).
                                                  14
        Case 3:20-cv-00231-SDD-RLB               Document 15-1         04/17/20 Page 15 of 30



                                         LEGAL STANDARD

         In order to obtain a temporary restraining order or preliminary injunction, Plaintiffs must

establish: “(1) a substantial likelihood of success on the merits, (2) a substantial threat of irreparable

injury if the injunction is not issued, (3) that the threatened injury if the injunction is denied

outweighs any harm that will result if the injunction is granted, and (4) that the grant of an

injunction will not disserve the public interest.”110 The Court may issue a temporary restraining

order without awaiting for the adverse party’s response if it finds that “immediate and irreparable

injury … will result to the movant before the adverse party can be heard in opposition.”111

                                              ARGUMENT

         This Court should grant Plaintiffs’ motion for a temporary restraining order immediately

restraining Defendants from transferring patients with COVID-19 to Camp J because Plaintiffs have

established a substantial likelihood of success on the merits, Plaintiffs will suffer irreparable injury

absent emergency relief, and the equities and public interest weigh in Plaintiffs’ favor.
      I. Plaintiffs Have Established a Substantial Likelihood of Success on the Merits of their
             Eighth and Fourteenth Amendment Claims.
         To show a substantial likelihood of success on the merits, Plaintiffs “must present a prima

facie case but need not show that [they are] certain to win.”112 Here, however, the evidence

indisputably shows that the Camp J plan violates the constitutional rights of Plaintiffs by exposing

them to a substantial risk of serious harm in violation of both the Eighth and Fourteenth

Amendments.




110 Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011) (citation omitted); see also Atchafalaya Basinkeeper
v. U.S. Army Corps of Eng’rs, No. 18-cv-23-SDD-EWD, 2018 WL 4701849, at *2 (M.D. La. Jan. 30,
2018) (standard for temporary restraining order same as standard for preliminary injunction).
111 Fed. R. Civ. P. 65(b)(1).
112 Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, 11A Federal Practice &

Procedure § 2948.3 (2d ed. 1995); see also Janvey v. Alguire, 647 F.3d 585, 595-96 (5th Cir. 2011)
(noting that plaintiffs are “not required to prove [their] entitlement to summary judgment” to show
likelihood of success on the merits).
                                                     15
      Case 3:20-cv-00231-SDD-RLB                Document 15-1         04/17/20 Page 16 of 30



        To establish their entitlement to injunctive relief, Plaintiffs must show that Defendants

Camp J plan likely constitutes deliberate indifference to a substantial risk of serious harm.113 This

inquiry consists of both an objective test and a subjective test. The objective test considers whether

Plaintiffs have been “expos[ed] to a substantial risk of serious harm” due to their serious medical

needs.114 The subjective test can be satisfied by showing that prison officials had requisite knowledge

of Plaintiffs’ risk of harm and either disregarded the risk or “fail[ed] to take reasonable measures to

abate it.”115 Here, the evidence plainly shows that Plaintiffs are likely to satisfy both tests and thereby

establish a constitutional violation warranting emergency injunctive relief.

        A. Plaintiffs Satisfy the Objective Test Because COVID-19 Poses a Substantial Risk
           of Serious Harm.
        There can be no serious dispute that COVID-19 poses a substantial—and lethal—risk of

harm to Plaintiffs. COVID-19 is a novel, highly infectious and deadly disease without a cure.116 “[I]t

is impossible to predict the course of the illness, who will do well, and who will not.”117 These


113 Here, Plaintiffs consist of people in pre-trial detention and also people who have been convicted
of crimes. The Fourteenth Amendment’s “substantive due process” protections apply to medical
claims brought by individuals in pre-trial detention, whereas the Eighth Amendment applies to
people in prison pursuant to convictions. See Hare v. City of Corinth, Miss., 74 F.3d 633, 648-49 (5th
Cir. 1996). However, the Fifth Circuit has held that the same subjective deliberate indifference
standard applies to both and, therefore, the analysis infra proceeds pursuant to the Eighth
Amendment’s “deliberate indifference” analysis. Id. The pre-trial Plaintiffs note that the Fifth
Circuit’s decision in Hare is contrary to the Supreme Court’s decision in Kingsley v. Hendrickson, 135 S.
Ct. 2466 (2015). Following Kingsley, other circuits have held that a more protective “objective”
deliberate indifference standard should apply to medical claims of individuals in pre-trial detention.
See, e.g., Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018); Darnell v. Pineiro, 849 F.3d
17, 33-36 (2d Cir. 2017). Nevertheless, this Court need not resolve that tension here, because the
pre-trial Plaintiffs can easily show that Defendants’ Camp J plan constitutes subjective deliberate
indifference for the same reasons that the convicted Plaintiffs can show an Eighth Amendment
violation.
114 Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018).
115 See Farmer v. Brennan, 511 U.S. 825, 847 (1994); see also, e.g., Braggs v. Dunn, 257 F. Supp. 3d 1171,

1250 (M.D. Ala. 2017) ((“To establish deliberate indifference, plaintiffs must show that defendants
had subjective knowledge of the harm or risk of harm, and disregarded it or failed to act reasonably
to alleviate it.”)
116 Ex. 2, Vassallo Decl. at ¶ ¶ 2, 7; Ex. 1, Puisis Decl. at ¶¶ 2-6.
117 Ex. 2, Vassallo Decl. at ¶ 7.


                                                    16
      Case 3:20-cv-00231-SDD-RLB                Document 15-1         04/17/20 Page 17 of 30



already substantial risks of COVID-19 are exponentially compounded for Plaintiffs and the rest of

Louisiana’s prison population for numerous reasons including: social distancing is virtually

impossible in prisons; the virus’s aerosol transmission promises rampant spread in prisons; the high

number of medically vulnerable people in Louisiana’s prisons, especially LSP; and already inadequate

medical resources that will be further strained by the virus.118

        Plaintiffs themselves face a particularly acute risk as a result of COVID-19. Kendrick Wilson

has already tested positive and been transported to Camp J;119 but his former cellmates Plaintiffs

Ernest Rogers and Julius Allen are medically vulnerable to complications of the disease given their

underlying conditions of age, hepatitis C, diabetes, and hypertension.120 In addition, although

Plaintiffs Daniel Gumns and Ian Cazenave have not yet tested positive for COVID-19, the Camp J

plan substantially threatens to expose them to COVID-19, because they are currently imprisoned at

LSP and also suffer from various medical conditions—including asthma and sickle cell disease121—

that make them highly vulnerable to complications and even death from COVID-19. In sum, the

evidence easily establishes that Defendants’ Camp J plan threatens Plaintiffs with a substantial risk of

serious harm in satisfaction of the Eighth Amendment’s objective test.

        B. Plaintiffs Satisfy the Subjective Test for Deliberate Indifference, Because
           Defendants Are Aware of the Risks of COVID-19 and the Camp J Plan
           Constitutes a Medically Unreasonable Response to that Risk.
        The evidence overwhelmingly shows that Defendants are not only subjectively aware of this

substantial risk but also that the Camp J plan constitutes an unreasonable response to the COVID-

19 pandemic, thereby constituting deliberate indifference. In addition to the risks being obvious,122

there can be no question that Defendants are in fact aware of the significant risk of harm caused by



118 Id. at ¶¶ 10-14, 16-19; Puisis Dec at ¶¶ 13-14, 22.
119 Ex. 3, Wilson Decl. at ¶¶ 8-10.
120 Ex. 4, Rogers Decl. at ¶¶ 3, 7, 9, 11; Ex. 5, Allen Decl. at ¶¶ 7-9, 13.
121 Ex. 6, Gumns Decl. at ¶¶ 14-20; Ex. 7, Cazenave Decl. at ¶¶ 13-17.


                                                    17
      Case 3:20-cv-00231-SDD-RLB              Document 15-1        04/17/20 Page 18 of 30



COVID-19.123 Indeed, Governor Edwards has issued a State of Emergency as a result of the

COVID-19 outbreak in Louisiana;124 the Louisiana Department of Health has publicly recognized

the risks of COVID-19 outbreaks in Louisiana’s prisons;125 and DOC Secretary James Le Blanc has

publicly observed that “we are all at risk to the virus” following infections of DOC employees.126

Accordingly, the sole remaining question is whether Defendants’ deliberate decision to isolate all

COVID-19 patients at Angola’s Camp J is a reasonable response. It is not.

       The evidence shows that Defendants’ Camp J transfer plan is medically unreasonable,

contrary to public health recommendations, and dangerous both to COVID-19 patients and to other

LSP patients, staff, and the surrounding community.127 For example, in their attached declarations,

Plaintiffs medical experts Mike Puisis128 and Susi Vassallo129 detail the dangers of transferring

COVID-19 patients to a remote prison far removed from hospitals and necessary specialty care.



122 “[A] factfinder may conclude that a prison official knew of a substantial risk from the very fact
that the risk was obvious.” Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004).
123 See Letter to Governor John Bel Edwards re COVID 19 Prevention and Protection in Louisiana

Facilities (with CC to, inter alia, DOC Secretary James Le Blanc and DOH Acting Secretary Steve
Russo) (Mar. 16, 2020) (detailing COVID-19 risks in Louisiana prisons),
https://www.splcenter.org/sites/default/files/coalition_letter_to_governor_edwards_re_covid_19_
prevention_and_protection_in_louisiana_facilities.pdf;
124 Office of the Governor, Gov. Edwards Declares Public Health Emergency in Response to COVID-19

(Mar. 11, 2020), https://gov.louisiana.gov/index.cfm/newsroom/detail/2400.
125 LA Department of Health Memo to Louisiana Department of Public Safety and Corrections re

COVID-10; recommendations regarding prisons and juvenile detention centers (Apr. 8, 2020).
126    Two DOC employees test positive for COVID-19, KATC3 (Mar. 26, 2020),
https://www.katc.com/news/covering-louisiana/two-doc-employees-test-positive-for-covid-19.
127 Defendants have actual notice of substantial risks inherent in their plan as counsel for Plaintiffs

raised them in a filing last week and Secretary LeBlanc and Dr. Morrison both issued defensive
declarations. See Lewis v. Cain, 15-cv-318, Rec. Doc. 585-1, 585-3.
128 Dr. Puisis is a doctor and expert in correctional medicine with over 35 years of experience. He

has managed correctional systems across the country, drafted standards for the provision of
correctional medicine, and is the editor of the only textbook on correctional medicine. Dr. Puisis is
deeply familiar with medical care at LSP and evaluated the medical care system there between 2016
and 2018 in connection with systemic litigation. See Ex. 1, Puisis Decl. at ¶ 1.
129 Dr. Vassallo is a board-certified emergency room physician and medical toxicologist who works

in the emergency room at Bellevue Hospital in New York City. Dr. Vassallo has substantial
experience treating patients with COVID-19. She is also deeply familiar with the medical care system
                                                  18
       Case 3:20-cv-00231-SDD-RLB                Document 15-1      04/17/20 Page 19 of 30



According to Dr. Vassallo and Dr. Puisis, COVID-19 patients require ready access to hospitals,

particularly because “severe COVID-19 disease is treated only with supportive care including

respiratory isolation, oxygen, and mechanical ventilation as a last resort.”130 Even if COVID-19

patients do not require immediate placement in the ICU, they may still require critical specialists and

specialized treatment not available, such as vasopressor treatment for low blood pressure,

intravenous fluid therapy, support for kidney failure, respiratory therapists, and/or early

antibiotics.131 Yet Camp J is located in a remote and rural area far from such specialized medical

services, and the closest adequate emergency room with numerous ventilators is over an hour away

in Baton Rouge.132 Plaintiffs’ experts’ conclusions in this regard are consistent with the guidance of

Defendant Department of Health, which itself noted that anyone expected to have COVID-19

should be transported to a healthcare facility.133

        The evidence also establishes that Defendants’ plan to only transfer COVID-19 patients at

Camp J who are “not displaying serious symptoms”134 is based on fundamental misunderstandings

of COVID-19 and how it operates. As Dr. Vassallo notes, the DOC’s plan provides “no

information or medical criteria on how to identify patients as meeting that definition. In fact, at this




at LSP, and evaluated the medical care system there between 2016 and 2018 in connection with
systemic litigation. See Ex. 2, Vassallo Decl. at ¶¶ 1, 7, 11-14.
130 Ex. 1, Pusis Decl. at ¶ 13; Ex. 2, Vassallo Decl. at ¶¶ 7, 16.
131 Ex. 2, Vassallo Decl. at ¶ 16.
132 Id. at ¶ 12; Ex. 1, Puisis Decl. at ¶ 20.
133 Ex. 2, Vassallo Decl. at ¶ 11.
134 Lewis v. Cain, 15-cv-318, Rec. Doc. 585 at 7 (“If an offender housed at Camp J begins to exhibit

severe symptoms, he will be transport [sic] to an outside hospital. Offenders transferred to Camp
J will not be sent to the ATU or the treatment center at LSP.”). Further, to the extent
Defendants may contend that the majority of COVID-19 patients transported to Camp J will be
young and healthy, this action is also medically unreasonable. As Dr. Vassallo notes, “the relatively
young and healthy are also in the intensive care units and die. . . . [I]ncreasing evidence in the US has
shown the dire risk that COVID-19 poses to younger patients. Young patients ages 20-54 years old
can have serious complications from COVID-19 including hospital admission, admission to an
intensive care unit, invasive ventilation, or death.” Ex. 2, Vassallo Decl. at ¶ 9.
                                                     19
      Case 3:20-cv-00231-SDD-RLB                 Document 15-1         04/17/20 Page 20 of 30



time, there is no way to define who will do well and who will do poorly.”135 Moreover, this policy

wholly ignores that COVID-19 patients “can deteriorate very rapidly”136 and it is impossible to

“determine whether patients will abruptly need escalated medical care requiring hospitalization.”137

As Dr. Vassallo explains, “[g]iven the lack of tell-tale signs or a timeline for subsequent

deterioration, it is absolutely critical and necessary that patients who test positive or likely positive . .

. for COVID-19 or have been exposed and show symptoms, be within easy transportable distance of

hospitals in the event that more critical care is necessary.”138 Further, by crowding large numbers of

COVID-19 patients into a packed facility, Defendants’ plan substantially increases the likelihood

that COVID-19 patients at Camp J will have higher viral loads and thereby develop more serious

symptoms, thus requiring access to faraway hospitals.139 Making matters worse, in addition to the

long distance to adequate hospitals from Camp J, scarcities in access to ambulance services will make

transfer to faraway hospitals even more difficult—if not impossible.140

        The evidence also shows that Camp J most lacks sufficient, qualified and competent medical

staff to provide necessary care to COVID19 patients. A “robust” number of medical staff are

needed to appropriately treat COVID-19.141 Yet, Angola has a history of insufficient medical staffing

and there is nothing in Defendants’ plans reflecting increased staffing.142 As Dr. Puisis notes, “[i]t is

not clear from a practical matter how they would provide sufficient medical personnel at Camp J,

who would have no contact with patients at the rest of LSP, without further diminishing the capacity


135 Vassallo Dec at ¶ 12.
136 Id. at ¶ 7.
137 Id. at ¶ 15.
138 Id. at ¶ 7.
139 James D. Walsh, Is ‘Viral Load’ Why Some People Get a Mild Case of COVID-19?, NY MAG (Mar.

27,         2020),       https://nymag.com/intelligencer/2020/03/is-viral-load-key-to-understanding-
coronaviruss-severity.html.
140 Ex. 2, Vassallo Decl. at ¶ 17; see also Ex. 1, Puisis Decl. at ¶ 13 (“getting a patient to a hospital

from LSP will be challenging under current circumstances.”).
141 Ex. 2, Vassallo Decl. at ¶ 20.
142 Id. at ¶ 11; Ex. 1, Puisis Decl. at ¶ 14.


                                                     20
      Case 3:20-cv-00231-SDD-RLB                 Document 15-1    04/17/20 Page 21 of 30



of the already over-taxed LSP doctors and nurses.”143 In addition, LSP medical staff are not

qualified or equipped to manage patients needing hospital-level care.144 Relatedly, the evidence also

shows that LSP medical staff would be unable to consistently determine when patients are medically

decompensating as a result of COVID-19; in fact, both Dr. Vassallo and Dr. Puisis previously

observed LSP staff failing to recognize typical signs of respiratory decompensation and other “red

flags”, which is critical for COVID-19 patients.145 These defects are ever further exacerbated by

Defendants’ failure to adequately provide guidance when hospitalization of COVID-19 patients is

warranted.146

        The evidence further establishes that the present conditions at Camp J make it no place for

the transfer of people with a highly infectious and deadly disease. The state’s plan and affidavits do

not lay out adequate protocols for medical isolation of Camp J from the rest of LSP’s population,

the majority of whom are elderly or otherwise at high risk because of their medical conditions.147

The state’s plan and affidavits also do not describe who will provide medical care for the population

expected to be housed at Camp J; whether and how workers serving the population at Camp J will

be separate from workers serving the remainder of the prison; what clinical monitoring will be

provided; whether and how these known COVID-19 patients will receive hospital care if necessary;

and where they will find medical staff and providers to care for the patients.148 Kendrick Wilson is

being housed on an open dorm with approximately 39 other people who have tested positive for

COVID-19, many of whom are coughing and some of whom have or had required fluid therapy or




143 Ex. 1, Puisis Decl. at ¶ 19.
144 Id. at ¶ 13.
145 Ex. 2, Vassallo Decl. at ¶ 13; Ex. 1, Puisis Decl. at ¶ 14.
146 Ex. 1, Puisis Decl. at ¶ 18.
147 Id. at ¶ 14.
148 Id. at ¶P 15-20.


                                                    21
      Case 3:20-cv-00231-SDD-RLB             Document 15-1        04/17/20 Page 22 of 30



oxygen.149 There are only two nurses per shift and a nurse checks on him approximately twice a

day.150 He has not seen any doctors or observed anyone being taken to the hospital.151

       Although the evidence summarized above is alone sufficient to demonstrate that the Camp J

plan is medically unreasonable, the dangers of that plan are exponentially compounded by

indisputable evidence showing systemic and unconstitutional inadequacies in LSP’s overall medical

care, which would be treating COVID-19 patients. As detailed in their declarations, Dr. Vassallo and

Dr. Puisis have both comprehensively examined the medical care system at LSP and found it to be

wholly inadequate. Dr. Puisis summarizes some of these inadequacies as follows:

               Physicians were not credentialed appropriately and did not perform
               consistent with existing standards of care. On record reviews, we
               noted failure to recognize indications for hospitalization which is
               critical in the COVID-19 population. There was failure to recognize
               typical signs of respiratory decompensation which is also critical for
               COVID-19 patients. There were delays in transfer of patients to a
               hospital when indicated. Both physicians and other staff (nurses and
               emergency medical technicians) failed to recognize “red flag” signs
               resulting in adverse events. Also, LSP is not set up to manage acutely
               ill patients.152
Consistent with these assessments of LSP’s inadequate medical system, this Court recently observed

that medical care at LSP is “unconstitutional in some respects.”153 Yet, Defendants are knowingly and

unreasonably placing additional strains on LSP’s already broken medical system by transferring

COVID-19 patients who require significant and complex levels of care. This dangerous course of

conduct will inevitably threaten the lives of not only COVID-19 patients but also of other people




149 Ex. 3, Wilson Decl. at ¶ 11.
150 Id. at ¶ 14.
151 Id. at ¶¶ 11, 14.
152 Ex. 1, Puisis Decl. at ¶ 14; see also Ex. 2, Vassallo Decl. at ¶¶ 13-14.
153 Lewis v. Cain, 15-cv-318, Docket No. 578 (Feb. 21, 2020 order directing parties to meet and

confer).
                                                 22
      Case 3:20-cv-00231-SDD-RLB              Document 15-1        04/17/20 Page 23 of 30



imprisoned at LSP, who were already suffering as a result of LSP’s constitutionally inadequate

medical system.154

       In addition, the evidence further establishes the medical unreasonableness of Defendants’

Camp J plan given that the plan substantially threatens the health of LSP’s population—especially

medically vulnerable people. “[C]orrectional officials have an affirmative obligation to protect

inmates from infectious disease.”155 The Eighth Amendment “require[s] a remedy” where their

jailors knowingly expose them to a risk of contracting serious infectious diseases, even if “it was not

alleged that the likely harm would occur immediately and even though the possible infection might

not affect all of those exposed.”156 Here, the evidence shows that Defendants have failed to lay out

adequate protocols to ensure that COVID-19 is not transmitted from Camp J to the rest of LSP’s

population.157 Nor could they given the high likelihood that staff will intermingle between

facilities,158 and also that LSP has only a single entry which could serve as vector point even in the

unlikely event of separate staffing.159 The risk of further spreading COVID-19 at LSP is especially

dangerous to LSP’s medically vulnerable population.160 As Dr. Puisis explains, “LSP has a

particularly vulnerable population with over 50% of inmates over 50 years of age and many

vulnerable persons with high risk medical conditions.”161 As a result, increased spread of COVID-19

via the Camp J plan “would result in high rates of death” for LSP patients.162 Plaintiffs Daniel

Gumns and Ian Cazenave are currently imprisoned at LSP and suffer from various medical


154 See Newman v. Alabama, 503 F.2d 1320 (5th Cir. 1974), cert. denied, 421 U.S. 948 (1975) (finding
that when systematic deficiencies in staffing, facilities or procedures make unnecessary suffering
inevitable, a court will not hesitate to use its injunctive powers).
155 Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996).
156 Helling v. McKinney, 509 U.S. 25, 33 (1993).
157 Ex. 1, Puisis Decl. at ¶ 20; Ex. 2, Vassalo Decl. at ¶ 11.
158 Ex. 7, Cazenave Decl. at ¶ 10.
159 Ex. 2, Vassallo Decl. ¶ 11.
160 Ex. 1, Puisis Decl. at ¶¶ 12, 14.
161 Id. at ¶ 14; see also Ex. 2, Vassallo Decl. at ¶ 11.
162 Ex. 1, Puisis Decl. at ¶ 12.


                                                  23
      Case 3:20-cv-00231-SDD-RLB              Document 15-1       04/17/20 Page 24 of 30



conditions—including asthma and sickle cell disease163—that make them highly vulnerable to

complications and even death from COVID-19.164 Mr. Gumns and Mr. Cazenave are concerned that

transferring COVID-19 patients to Camp J will increase their risk of exposure.165 The Fifth Circuit

has repeatedly recognized that unreasonably subjecting detained people to infectious diseases

constitutes deliberate indifference.166

        Finally, as the evidence makes clear, this is not a situation where Defendants have chosen a

medically reasonable alternative with which Plaintiffs merely disagree.167 Rather, the evidence

summarized supra and the attached declarations indisputably show that the Camp J plan is medically

unsound and poses a grave danger to Plaintiffs and the putative Class. Nor is this a situation where

there are simply no better precautionary measures that can be taken by the State. The State has taken

significant—and unprecedented—measures to ensure adequate treatment of people who are not

incarcerated—for example, by repurposing the New Orleans Convention Center168 and hotels169

into field hospitals in proximity to actual hospitals with ICUs. And yet, it is incarcerated people to




163 Ex. 6, Gumns Decl. at ¶¶ 14-20; Ex. 7, Cazenave Decl. at ¶¶ 13-17.
164     See     People    Who      Are    at    Higher     Risk     for    Severe    Illness,    CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited Apr. 13, 2020).
165 FN 165: Ex. 6, Gumns Decl. at ¶¶ 11, 14-20; Ex. 7, Cazenave Decl. at ¶¶ 9-10, 17.
166 See, e.g., Gomez v. Warner, 39 F.3d 320 (5th Cir. 1994) (per curiam) (prisoner alleged deliberate

indifference by prison officials where the prison’s razor-swapping program created the mere “risk”
of “possible spread” in the transmission of deadly “infectious diseases such as HIV, AIDS, and
hepatitis.”); Johnson v. Epps, 479 F. App’x 583, 589-92 (5th Cir. 2012) (allegations that inmate was
exposed to “serious, communicable diseases” and that prison officials were aware of the risk and did
nothing to prevent it were sufficient to state a claim for violation of Eighth Amendment rights);
Gates v. Collier, 501 F.2d 1291, 1300-03 (5th Cir. 1974) (affirming district court’s holding that
allowing “[s]ome inmates with serious contagious diseases . . . to mingle with the general prison
population,” alongside maintaining a host of other unsanitary and inhumane conditions,
“constitute[d] cruel and unusual punishment”).
167 Compare Thompson v. Basse, 202 F. App’x 654 (5th Cir. 2006) (unpub.).
168 Josh Roberson, TODAY: New Orleans Convention Center accepting COVID-19 patients, FOX8 (Apr. 6,

2020),       https://www.fox8live.com/2020/04/06/today-new-orleans-convention-center-accepting-
covid-patients/.
                                                 24
        Case 3:20-cv-00231-SDD-RLB             Document 15-1         04/17/20 Page 25 of 30



whom the State owes an affirmative constitutional obligation to provide adequate care during this

COVID-19 pandemic.170 Therefore, as the evidence shows, the Camp J plan represents yet another

dark chapter in the State’s long history of failing to fulfill that constitutional obligations to

incarcerated people.171 Indeed, rather than providing a medically necessary and reasonable response

to this crisis, Defendants are simply shipping COVID-19 patients to a remote out-camp—far

removed from adequate and necessary medical care—as though they are mere afterthoughts or

inconveniences in this deadly pandemic. For all these reasons, Plaintiffs are likely to succeed on their

constitutional claims that Defendants’ conduct constitutes deliberate indifference.

      II. Plaintiffs Will Suffer Irreparable Injury Absent an Emergency Injunction.

         The evidence also establishes that Plaintiffs and putative class members will suffer

irreparable injury—including severe infections, serious medical complications and even death—

unless this court enjoins the Camp J plan. As detailed above, Defendants’ Camp J plan will result in

COVID-19 patients being shipped to a remote facility far from necessary hospitals and adequate

medical care for this deadly disease. In addition to threatening the lives of COVID-19 patients, the

Camp J plan also threatens the health and safety of LSP’s medically vulnerable population. Plaintiffs

need not await severe infections, complications or even outright denial of medical care in order to

obtain an injunction. As the Supreme Court has long recognized, “[i]t would be odd to deny an

injunction to inmates who plainly proved an unsafe, life-threatening condition in their prison on the




169 Sheraton New Orleans to be used as coronavirus field hospital, report says, WWLTV (Apr. 6, 2020),
https://www.wwltv.com/article/news/health/coronavirus/sheraton-new-orleans-to-be-used-as-
coronavirus-field-hospital/289-e1a61b70-d597-478d-96a7-1b2d07fb565d.
170 See Estelle v. Gamble, 429 U.S. 97, 103 (1976) (Incarcerated people “must rely on prison authorities

to treat [their] medical needs” because “if the authorities fail to do so, those needs will not be met.”).
171 See generally Lynn v. Williams, 92-cv-001 (M.D. La.)


                                                   25
        Case 3:20-cv-00231-SDD-RLB             Document 15-1         04/17/20 Page 26 of 30



ground that nothing yet had happened to them. . . . [A] remedy for unsafe conditions need not await

a tragic event.”172

         Nor can there be any question that the threatened harm is irreparable. Likely hundreds of

putative Class members have risk factors making death or severe illness likely if they contract

COVID-19. “It goes without saying that . . . death is an irreparable injury.”173 Even for those who

recover—a touch-and-go proposition, given the demonstrated seriousness and spread of COVID-

19, particularly for vulnerable populations—the extreme suffering that they may experience during

their illness and the possibility of long-term respiratory impairment could not be erased.

         For these reasons, the evidence firmly establishes that the Camp J plan threatens Plaintiffs

and the putative class with irreparable harm. An immediate injunction is the only way to abate that

substantial and life-threatening risk.

      III. The Equities and Public Interest Clearly Favor Plaintiffs.

         The third and fourth TRO factors, “harm to the opposing party and weighing the public

interest …[,] merge when the Government is the opposing party.”174 Here, those factors weigh

heavily in favor of granting relief.

         As an initial matter, the requested injunction would protect Plaintiffs’ constitutional rights

under the Eighth and Fourteenth Amendments, and “[i]t is always in the public interest to prevent

the violation of a party’s constitutional rights.”175 Because “confidence in the humane application of



172 Helling v. McKinney, 509 U.S. 25, 33 (1993); see also Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004)
(“It is also important to note that [an] inmate need not show that death or serious illness has
[already] occurred.”)
173 East v. Blue Cross & Blue Shield of La., No. 14-cv-115-BAJ-RLB, 2014 WL 8332136, at *2 (M.D.

La. Feb. 24, 2014); accord, e.g., Turner v. Epps, 842 F. Supp. 2d 1023, 1028 (S.D. Miss. 2012)
(describing death as “the single most irreparable harm of all”).
174 Nken v. Holder, 556 U.S. 418, 435 (2009).
175 Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 458 n.9 (5th Cir. 2014) (quoting Awad v.

Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012)); accord, e.g., June Medical Servs., LLC v. Caldwell, No. 14-
cv-525-JWD-RLB, 2014 WL 4296679, at *8 (M.D. La. Aug. 31, 2014).
                                                   26
        Case 3:20-cv-00231-SDD-RLB             Document 15-1        04/17/20 Page 27 of 30



the governing laws of the State must be in the public’s interest,”176 there is a clear public interest in

preventing Defendants from exposing Plaintiffs and putative class members to cruel and unusual

punishment in the form of inadequate medical care and willful exposure to a serious risk of severe

harm.

        In addition to the public interest in protecting Plaintiffs and putative class members

themselves, minimizing risk of transmission of COVID-19 is inarguably in the public interest. As

already explained, the transfer plan is likely to spread COVID-19 to the staff of LSP and then to the

broader West Feliciana and central Louisiana community.177 “[A] COVID-19 outbreak at a detention

facility could quickly overwhelm” not only the facility’s medical system, but “surrounding

community hospitals” as well.178 The resulting effect on “public health and safety” would plainly

harm the public interest.179 Indeed, courts across the country have recognized the significant threat

to public safety that outbreaks in detention centers pose.180

        By contrast, there is no substantial harm to Defendants in enjoining the transfer plan.

Defendants can have no interest in implementation of a plan that will expose not only Plaintiffs and

putative class members but hundreds of their own staff to COVID-19 as well as the public at large.

Moreover, Defendants have other, safer options than transferring persons with COVID-19 to a



176 Harris v. Johnson, 323 F. Supp. 2d 797, 810 (S.D. Tex. 2004).
177 Ex. 2, Vassallo Decl. at ¶ 18.
178 Coronel v. Decker, No. 20-cv-2472 AJN, 2020 WL 1487274, at *7 (S.D.N.Y. Mar. 27, 2020).
179 Id.
180 See, e.g., Mays v. Thomas, 20-cv-2134, Dkt. No. 47 (N.D. Ill. April 9, 2020) (finding that “the

interest of the public in containing the further spread of this highly contagious virus also favors
granting relief to the plaintiffs”); Francisco Hernandez v. Wolf, No. 20-cv-617-TJH, Dkt. No. 17 (C.D.
Cal., Apr. 1, 2020); Fraihat v. Wolf, No. 20-CV-590 (C.D. Cal. Mar. 30, 2020) (noting risk of
asymptomatic spread and unsafe conditions in immigration detention mean "[t]he balance of equities
tip sharply in [Fraihat's] favor" and thus ordering release); Thakker v. Doll, No. 1:20-cv-480-JEJ
(M.D. Pa. Mar. 31, 2020) (granting TRO releasing high-risk immigration detainees from custody due
to the dangers of COVID-19); Basank v. Decker, No. 20-cv-2518, (S.D.N.Y. Mar. 26, 2020) (finding
"[t]he nature of detention facilities makes exposure and spread of the [coronavirus] particularly
harmful" so granting TRO and releasing high-risk plaintiffs); Castillo v. Barr, No. 20-cv-605-TJH-
                                                   27
      Case 3:20-cv-00231-SDD-RLB              Document 15-1        04/17/20 Page 28 of 30



prison distinctly ill-suited to house and treat them, and to prevent transmission.181 And even if there

were some harm to Defendants, it would be greatly outweighed by the catastrophic risk to Class

members.

    IV. The Court Should Immediately Enter a Temporary Restraining Order While It
           Adjudicates This Motion

        Defendants have already begun transferring people with COVID-19 to LSP,182 threatening

the lives of not only COVID-19 patients but also other LSP patients, staff and community

members. Even on an expedited briefing schedule, by the time the Court can receive full briefing

and hold a preliminary injunction hearing, Defendants’ Camp J plan may result in substantial spread

of the virus at LSP and also severe infections, complications, and even death for Plaintiffs and

putative class members. For this reason, “[a] hearing weeks from now may be no relief at all.”183

        Plaintiffs are prepared to proceed to a preliminary injunction hearing as soon as Defendants

and the Court are able. But in the interim, a temporary restraining order is the only way to ensure

that Defendants’ dangerous plan does not threaten the lives of Plaintiffs and the putative class prior

to a hearing.
    V. The Court Should Waive the Security Bond.

        Plaintiffs also request that the Court exercise its broad discretion to waive any security bond

for issuance of the TRO.

        Federal Rule of Civil Procedure 65(c) provides that “[t]he court may issue a preliminary

injunction or a temporary restraining order only if the movant gives security in an amount that the

court considers proper to pay the costs and damages sustained by any party found to have been




AFM, Dkt. No. 32 (C.D. Cal. Mar. 27, 2020); Ronal Umana Jovel v. Decker, 12-cv-308-GBD, Dkt. No.
27 (S.D.N.Y. Mar. 26, 2020).
181 See Ex. 1, Puisis Decl. at ¶¶ 21-29; see also Ex. 2, Vassallo Decl. at ¶¶ 1-8 (under “My

recommendations for the DOC to mitigate the spread of the coronavirus among Louisiana’s
incarcerated population are”); supra n.169.
182See Ex. 3, Wilson Decl. at ¶ 8-11.
183 Coronel, 2020 WL 1487274, at *7.


                                                  28
       Case 3:20-cv-00231-SDD-RLB                     Document 15-1              04/17/20 Page 29 of 30



wrongfully enjoined or restrained.” However, “[t]he amount of security required is a matter for the

discretion of the trial court; it may elect to require no security at all.”184

         Here, Plaintiffs are incarcerated individuals who are seeking to vindicate their constitutional

rights. Furthermore, the requirement of a bond is contrary to the proposition that inadequate

resources under no circumstances justify a prison’s deprivation of constitutional rights.185 Under

these circumstances, waiver of the security bond is proper, and Plaintiffs therefore respectfully

request that the Court exercise its broad discretion to do so.186

                                                 CONCLUSION

         For these reasons, Plaintiffs respectfully request that the Court immediately issue an order

temporarily restraining Defendants from transferring Plaintiffs and any patients with COVID-19 to

Camp J; and, after a hearing, preliminarily enjoin Defendants from doing so.



Respectfully submitted this 14th day of April, 2020.

                                                                 /s/ Mercedes Montagnes

                                                                 Mercedes Montagnes, La. Bar No. 33287
                                                                 Jamila Johnson, La. Bar No. 37953
                                                                 Nishi Kumar, La. Bar No. 37415
                                                                 The Promise of Justice Initiative
                                                                 1024 Elysian Fields Avenue
                                                                 New Orleans, LA 70117
                                                                 Telephone: (504) 529-5955
                                                                 Facsimile: (504) 595-8006
                                                                 Email: mmontagnes@defendla.org

                                                                 Jared Davidson, La. Bar No. 37093

184 Corrigan Dispatch Co. v. Casa Guzman, S. A., 569 F.2d 300, 303 (5th Cir. 1978) (emphasis added).
185 See, e.g., Smith v. Sullivan, 553 F.2d 373, 378 (5th Cir. 1977) (inadequate resources can never be a
justification for depriving an inmate of his constitutional rights). See Ex. 7, Cazenave Decl. at ¶ 4
(declaring indigency); Ex. 6, Gumns Decl. at ¶ 4 (declaring indigency).
186 See, e.g., Molton Co v. Eagle-Picher Industries, Inc., 55 F.3d 1171, 1176 (6th Cir. 1995) (approving

waiver of bond given strength of case and “the strong public interest” involved); Campos v. INS, 70
F. Supp. 2d 1296, 1310 (S.D. Fla. 1998) (because plaintiffs were indigent and sought to vindicate
their constitutional rights, consistent with the public interest, the court did not require a bond).
                                                           29
      Case 3:20-cv-00231-SDD-RLB               Document 15-1          04/17/20 Page 30 of 30



                                                        Southern Poverty Law Center
                                                        201 Saint Charles Avenue, Suite 2000
                                                        New Orleans, LA 70170
                                                        Telephone: (504) 486-8982
                                                        Facsimile: (504) 486-8947
                                                        Email: jared.davidson@splcenter.org

                                                        Attorneys for Plaintiffs




                                  CERTIFICATE OF SERVICE

        I, Mercedes Montagnes, an attorney, hereby certify that on April 14, 2020, I caused a copy of
the foregoing to be filed using the Court’s CM/ECF system.

        I further certify that I, or another one of Plaintiffs’ attorneys, will promptly electronically
serve a copy of the same, along with all other pleadings and papers filed in the action to date to the
General Counsel for the Louisiana Department of Corrections, the General Counsel for the
Louisiana Governor, and the General Counsel for the Louisiana Department of Health, as well as
the Louisiana Department of Justice Director of Litigation via email.

                                                        /s/ Mercedes Montagnes
                                                        Mercedes Montagnes, La. Bar No. 33287




                                                   30
